

116 HR 8992 IH: To amend the Homeland Security Act of 2002 to provide for certain succession reforms, and for other purposes.
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8992IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Miss Rice of New York introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to provide for certain succession reforms, and for other purposes.1.Succession reformsSubsection (g) of section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended—(1)in paragraph (1), by striking neither the Secretary nor Deputy Secretary is and inserting the Secretary, Deputy Secretary, and Associate Secretary are not; and(2)in paragraph (2), by striking designate such other officers of the Department in further order of succession to serve as Acting Secretary. and inserting designate—(A)such other official of the Department in further order of succession to serve as Acting Secretary in a manner that requires such official to have served in the Department for at least 90 days prior to such designation in either the position of the head of a component or in another position by and with the advice and consent of the Senate, or in the event that an official satisfying such criteria is not available, in a manner that requires such official to have served for at least 90 days prior to such designation in the Senior Executive Service in the Department; and(B)such other official of the Department to serve as the acting head of a component in the event the head of a component vacates the position, in a manner that requires such official to have served for at least 90 days prior to such designation in the Senior Executive Service..